Title: To James Madison from Unite Dodge, 23 May 1802
From: Dodge, Unite
To: Madison, James


SirCap Francais May 23. 1802.
I have had this honour under dates of april 20, 30th. & May 6 which being by Duplicates are doubtless at hand.
In obedience to the Consular Instructions, I must now acquaint you Sir, that the Yellow Fever or what is here termed La Fievre Putride et Maligne has lately made great ravages in the Town & harbour of the cape particularly amongst the Troops.
It is remarkable, however, that there has been very few or no instances of its attacking the old inhabitants or communicating to them, and I believe the disorder originates, not so much from the impurity of the air as from the imprudent & negligent manner which strangers are accustomed to treat themselves before & it after the first symtoms appear.
It nevertheless prevails onshore & onboard the american shipping, which I presume, is sufficient to justify this communication. I employed a person to assertain the number of deaths but he was obliged, thro’ fear, to desist from making the necessary enquires.
I cannot refrain mentioning, altho’ it may be improper & unnecessary, something that was told me the day before yesterday by a Mr. fulton An american by birth & now or lately in the service of France. That he dined the day before onboard the Admls. Ship with the admiral & in compy with a Mr. Morin secrety to the Prefet who had just returned from the US on some important mission. That whilst in america he had been so prejudiced against the Gouvmt. & people as to talk in the most disrespectfull manner of both—wished for a War with the US. & intimated that they only waited to get possession of Louisanna to be revenged for all the injustice & ingratitude they are experiencg from us.
I am sorry it is in my power to add that every thing I hear or see that comes from the Gouvmt. or others whose observations merit any notice, tend, to confirm the belief, that this unfriendly disposition, instead of subsiding, as we have just reason to expect, appears to increase daily; and the best reason, that I can give for it, is because the americans will not consent to credit their property to any amt. & on any terms that may be proposed to them. I have the honour to be, With sentiments of high Respect Sir, Your Obedt. Servant
U Dodge
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). Misfiled at 23 May 1801. Docketed by Brent.



   
   Dodge’s 20 Apr. 1802 dispatch bears a postscript of 30 Apr.



   
   Samuel Fulton (b. ca. 1770) was an American-born military adventurer who entered French service in 1793 and was actively involved in intrigues aimed at Spanish territory in Florida and Louisiana. He met JM in Philadelphia in 1795 and the next year carried JM’s private correspondence to Monroe in Paris, afterward serving in the French army in Europe and Saint-Domingue. Beginning in 1801, Fulton repeatedly and unsuccessfully applied to the administration for employment, preferably a position on the southwestern borderland. He settled at Baton Rouge by 1804 and was active in efforts to annex Spanish Florida to the U.S. (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:304 n. 6; PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 2:320–21 and n. 3; Fulton to Jefferson, 9 Floréal an IX [29 Apr. 1801] [DNA: RG 59, LAR, 1801–9]; Fulton to JM, 10 Aug. 1802).


